                    Case 5:21-cr-40081-HLT Document 4 Filed 08/23/21 Page 1 of 1


              CLERK’S COURTROOM MINUTE SHEET – CRIMINAL – MAGISTRATE JUDGE


UNITED STATES OF AMERICA,                                                         Case No: 21-40081-HLT
                                                                                  AUSA: Sara Walton
                        Plaintiff,                                                Defendant: Richard Federico, AFPD
v.

GREGORY SEELEY,
                        Defendant.

 JUDGE:                          Judge Angel D. Mitchell      DATE:                            August 23, 2021
 DEPUTY CLERK:                   Heather Tildes               TAPE/REPORTER:                   FTR Network @ 1:55 pm
 INTERPRETER:                    _________________            PROBATION:                       Mitchell Shivers

                                                   PROCEEDINGS

 ☒ Initial Appearance – 4 min.         ☐ Initial Revocation Hearing              ☐ Bond Hearing
 ☐ Detention Hearing                   ☐ Initial Rule 5(c)(3)                    ☐ Bond Revocation Hearing
 ☒ Arraignment – 3 min.                ☐ Preliminary Hearing                     ☐ Status Conference
 ☐ Discovery Conference                ☐ Pretrial Conference                     ☐ In-Court Hearing

 ☐ Defendant sworn                     ☒ Examined re: financial status           ☒ Counsel appointed

 ☒ Charges and penalties explained to defendant                                  ☒ Advised of Due Process Protections Act
 ☒ Constitutional Rights Explained    ☒ Felony                                   ☐ Misdemeanor
 ☐ Declines to Waive Indictment       ☐ Will be presented to next Grand Jury
 ☐ Signed Waiver of Indictment        ☐ Information filed
 ☐ Advised of Rights Under Rule _______                                          ☐ Signed Consent to Transfer ______


 ☒ Waived Reading            ☐ Read to Defendant:          ☒ Indictment      ☐ Information       ☐ Complaint
 ☒ Number of Counts: 3       ☐ Guilty                      ☒ Not Guilty

 ☐ Bond Revoked                        ☐ Bail Fixed at: $_____________
 ☐ Release Order executed              ☐ Continued on present conditions         ☒ Remanded to Custody



 ☒ Case Management Order will be issued by Magistrate Judge Mitchell

 ☒ Scheduling and Status Conference: September 28, 2021 at 9:00 AM before Judge Teeter.

 ☒ Defendant’s next appearance:        Detention hearing on August 26, 2021 at 11:00 AM before Judge Mitchell.


OTHER: Defendant appears in person and the court appoints Rich Federico to represent the defendant. Government moves
for detention. Defendant requests a continuance of the hearing. The court grants the continuance. Defendant is remanded to
the custody of the U.S. Marshal Service.
